DETAILED ACTION
1.	This is in response to communications 03/02/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sandusky et al. (20170288533) in view of Rowley are the closest prior art of record but they do not teach all the limitations of the claim 9 (and associated dependent claims 10-12), and 13 (and associated dependent claims 14-19) as indicated in allowable subject matter of O.A dated 07/07/2021. Applicant’s arguments presented during interview of 03/01/2021 are found persuasive. Further, Applicant’s arguments (see Remarks 03/02/2022, pages 3-7) against rejections in the most recent office action dated 12/07/2021 are found persuasive and previous rejections are being withdrawn.
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 03/02/2022, 09/20/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed 
Based on previous amendments and arguments, all other objections and rejections withdrawn and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825